PER CURIAM.
This cause is here on petition of John E. Pierce, Jr., respondent, to review the judgment of the Board of Governors of The Florida Bar that he be disbarred from the practice of law.
The report and order of the Board of Governors in material part are as follows:
“The referee found that the respondent misappropriated $33,550 from the estate of Helen S. Bible of which he was executor. The referee further found that the respondent refused to account for said funds; that he was found in contempt of court by the County Judge’s Court of Volusia County and that he was required to restore said funds to the estate under penalty of contempt of court. “After hearing the witnesses of respondent and the arguments of counsel, the referee found that said evidence did not mitigate the charges against the respondent, nor were extenuating circumstances found for his misconduct. Accordingly the referee recommended that the respondent be disbarred. Upon consideration of the referee’s report and the entire record of these proceedings, the Board of Governors concurs in the findings of the referee. It is accordingly,
“ORDERED and ADJUDGED that the respondent, John E. Pierce, be disbarred for a definite period of five years, and that he remain disbarred thereafter for an indefinite period of time, until he shall demonstrate to this Board and to the Court his rehabilitation and fitness to resume the practice of law. It was further ordered that he pay the costs of these proceedings in the amount of $1,-078.55.”
It is to be noted that the referee’s recommendation was that the respondent be disbarred without a time limit. The Board of Governors, obviously feeling that an unlimited disbarment was too severe, rejected the recommended penalty and reduced the award to a specific or definite disbarment for a five-year period and continuously thereafter until rehabilitation and fitness have been demonstrated.
Consideration of the record, briefs, and arguments of counsel in this matter leads us to and we do hereby approve and adopt the judgment of the Board of Governors as the judgment of this Court. Execution is hereby directed to issue for the costs against respondent.
THOMAS, Acting C. J., ROBERTS, O’CONNELL and CALDWELL, JJ., and SPECTOR, District Court Judge, concur.